Citation Nr: 1744911	
Decision Date: 10/10/17    Archive Date: 10/17/17

DOCKET NO.  08-29 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, including as secondary to service-connected disabilities (diabetes, erectile dysfunction, and chronic gastritis).

2.  Entitlement to a higher initial disability rating for chronic gastritis, in excess of 20 percent from September 17, 2012.  


REPRESENTATION

Appellant represented by:	Kathy Liberman, Attorney 


ATTORNEY FOR THE BOARD

A. Tenney, Associate Counsel  

INTRODUCTION

The Veteran, who is the appellant, had active service from October 1964 to August 1966.  This matter came before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the RO in San Juan, Puerto Rico, which, in pertinent part, denied service connection for a psychiatric disorder, including as due to service-connected disabilities.  A November 2014 rating decision granted service connection for gastritis and assigned a 20 percent initial disability rating, effective June 26, 2013.  A March 2016 Board decision granted service connection for hypertension, as well as an earlier effective date for gastritis, effective September 17, 2012.  

The March 2016 Board decision also denied service connection for a psychiatric disorder, including as due to service-connected disabilities, and the Veteran appealed the issue to the United States Court of Appeals for Veterans Claims (Court).  Subsequently, in a March 2017 Joint Motion for Partial Remand (JMR), the Court vacated the Board's March 2016 decision, to the extent that it denied service connection for a psychiatric disorder, and remanded for further development.  Specifically, the Board was to address the contentions that the VA examinations of record were inadequate.  As discussed below, the Board has re-examined the evidence of record and considered the Veteran's contentions regarding the adequacy of the VA examinations; therefore the Board has met its responsibility to fully comply with the Court's order.  See Forcier v. Nicholson,
19 Vet. App. 414 (2006) (holding that the duty to ensure compliance with a Court Order extends to the terms of the agreement struck by the parties that forms the basis of the JMR).  

The issue of a higher initial rating in excess of 20 percent for chronic gastritis was remanded by the Board in the March 2016 decision to obtain medical records, specifically endoscopies from July 2012 and September 2013  The record reflects that the records have been obtained, or have been reasonably attempted to be obtained, including endoscopies performed by VA in July 2012, and by a private physician in September 2013; therefore, the Board finds that the RO has substantially complied with the March 2016 Board remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The Veteran requested a Board hearing in June 2015, but withdrew this request in a subsequent September 2015 statement; therefore, the appeal will proceed as the hearing request is considered to have been withdrawn.  38 C.F.R. § 20.702(e) (2017).


FINDINGS OF FACT

1.  The Veteran has a current psychiatric disorder.

2.  The Veteran had no in-service psychiatric injury, disease, or event.

3.  The current psychiatric disorder is not related to service.

4.  The currently diagnosed psychiatric disorder was not caused or worsened in severity beyond a normal progression by the service-connected disabilities (diabetes, erectile dysfunction, and chronic gastritis).

5.  For the entire initial rating period from September 17, 2012, gastritis has been manifested by duodenal ulcers and pain only partially relieved by standard therapy.  

6.  For the entire initial rating period from September 17, 2012, gastritis has not been manifested by severe hemorrhages or large ulcerated or eroded areas.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a psychiatric disorder, including as due to service-connected disabilities (diabetes, erectile dysfunction, and chronic gastritis), have not been met.  38 U.S.C.A. §§ 1110, 5103(a), 5103A, 5107 (West 2014); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2017).
2.  Resolving reasonable doubt in the Veteran's favor, for the entire initial rating period on appeal from September 17, 2012, the criteria for a disability rating of 
30 percent, but no higher, for chronic gastritis have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.1, 4.3, 4.7, 4.10, 4.14, 4.20, 4.21, 4.114, Diagnostic Code 7307 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  The Court issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

As the gastritis rating issues on appeal arise from the Veteran's disagreement with the initial rating following the grant of service connection, no additional notice is required regarding this downstream element of the service connection claims.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the Court have similarly held that regarding the downstream element of the initial rating that, once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (noting that, once an initial VA decision awarding service connection and assigning a disability rating and effective date has been made, 38 U.S.C.A § 5103(a) notice is no longer required); 38 C.F.R. § 3159(b)(2) (no VCAA notice required because of filing of NOD).
Regarding the issue of service connection for a psychiatric disorder, VA satisfied its duty to notify the Veteran.  In July 2007, VA issued the Veteran VCAA notice that informed of the evidence generally needed to support a claim for service connection, what actions needed to be undertaken, and how VA would assist in developing the claim.  The notice was issued to the Veteran prior to the October 2007 rating decision from which this appeal arises.  Further, the issue was readjudicated in an August 2008 Statement of the Case (SOC), and in May 2009, August 2012, and April 2015 Supplemental Statements of the Case (SSOC); therefore, there was no defect with respect to the timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA satisfied its duty to assist the Veteran in the development of the claim.  First, VA satisfied its duty to seek, and assist in the procurement of, relevant records.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, service personnel records, private treatment records, VA examination reports, and lay statements.

Second, VA satisfied its duty to obtain a medical opinion when required.  Regarding service connection for a psychiatric disorder, in August 2007, December 2012, February 2014, and December 2015, VA obtained medical opinions to help determine if the psychiatric disorder was due to service, including as secondary to service-connected disabilities.  Regarding a higher initial rating for chronic gastritis, in October 2014 VA obtained a medical examination.  The medical opinion reports and examinations are of record.  To that end, when VA undertakes to either provide an examination or to obtain a medical opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  However, unless the claimant challenges the adequacy of the examination or opinion, the Board may assume that the examination report and opinion are adequate and need not affirmatively establish the adequacy of the examination report or the competence of the examiner.  Sickels v. Shinseki, 643 F.3d 1362, 1365-66 (Fed. Cir. 2011); see also Rizzo v. Shinseki, 580 F.3d 1288, 1290-1291 (Fed. Cir. 2009) (holding that the Board is entitled to assume the competency of a VA examiner unless the competence is challenged).  Indeed, even when the adequacy is challenged, the Board may assume the competency of any VA medical examiner as long as, under 38 C.F.R. § 3.159 (a)(1), the examiner is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  See Cox v. Nicholson, 20 Vet. App. 563 (2007) (recognizing that even a nurse practitioner may be competent to conduct examination if qualified by education, training, and experience). 

Regarding the issue of a higher initial rating for chronic gastritis, the VA examiner considered an accurate history of the claimed disability as provided through interview of the Veteran and review of the record, as well as the Veteran's subjective complaints as it related to the current symptomatology and its effects on daily life, and performed thorough examinations; therefore, the VA examiners had adequate facts and data regarding the history and condition of the disability.

Regarding the issue of service connection for a psychiatric disorder, including as due to service-connected disabilities (diabetes, erectile dysfunction, and chronic gastritis), in a January 2016 appellate brief, the Veteran's representative contended that the December 2015 VA examination was inadequate because (1) the December 2015 VA psychiatry specialist based his opinion on an inaccurate factual premise (there was no clinical evidence that depressive symptoms had worsened), (2) the December 2015 VA psychiatry specialist did not address evidence favorable to the Veteran (the September 2015 private mental health evaluation report), and (3) that part of the December 2015 VA psychiatry specialist's opinion was speculative with no supporting rationale. 

The first contention, that the December 2015 VA psychiatry specialist based the mental health opinion on an inaccurate factual premise, is based on the assertion that the December 2015 VA psychiatry specialist did not explicitly consider every piece of objective clinical evidence to opine that there was no objective clinical evidence of the psychiatric disorder worsening; therefore, the VA psychiatry specialist must have ignored or overlooked the objective clinical evidence that was not discussed.  The December 2015 VA examination report reflects that the VA psychiatry specialist reviewed all the pertinent records in the claims file.  The VA psychiatry specialist then specifically cited several documents that he found to be medically significant in the mental health opinion.  A VA examiner does not need to cite or explicitly considered every piece of evidence in the claims file in order for an examination to be adequate.  See Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion" even when the rationale does not explicitly "lay out the examiner's journey from the facts to a conclusion").  The VA psychiatry specialist's report specifically reflects that, in forming the opinion and rationale, the VA psychiatry specialist reviewed the claims file and all pertinent medical documents.

Further, the VA psychiatry specialist's opinion is supported by the rationale that the psychiatric disorder had not worsened due to the service-connected disabilities.  The Board notes that the evidence the Veteran's representative refers to in the January 2016 Appellate Brief supports the December 2015 VA psychiatrist's above rationale, as the evidence cited by the Veteran's representative reflects symptoms continually consistent with moderate depression.  See January 2016 Appellate Brief ("The 2008, 2011, and 2012 examiners found the PHQ-9 scores were suggestive of moderate depression.  In addition, an April 2011 screening yielded a GAF score of 60, another measure indicating moderate depression").  For these reasons, the Board finds that the December 2015 psychiatry specialist considered a full and accurate medical history and concluded that the Veteran's psychiatric disorder had not worsened due to service-connected disabilities.

The second contention, that the December 2015 VA psychiatry specialist did not consider evidence favorable to the Veteran, is based on the assertion that the December 2015 psychiatry specialist did not specifically address the September 2015 private mental health evaluation report; therefore, did not address evidence favorable to the Veteran's claim.  As discussed below, the Board finds the September 2015 private mental health evaluation to have no probative value because is based on an inaccurate medical history and is speculative.  As this evidence has no probative value, it cannot be evidence favorable to the Veteran's claim because it relies on inaccurate medical history, employs non-case specific rationale, and only discusses possibility and does not use language regarding probability.  Additionally, VA examiners do not have a reasons and bases requirement to evaluate all evidence favorable to the Veteran.  See Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012) (noting that the law imposes no reasons-or-bases requirement on examiners).  For these reasons, the Board finds that the December 2015 VA psychiatry opinion report adequate in that it considered all pertinent and relevant information in coming to a medical opinion.

The third contention, that the December 2015 VA psychiatry specialist's opinion was speculative, is based on the psychiatry specialist's statement "if the Veteran's service-connected disabilities were cured, there would be little, if any, improvement in his depressive symptoms."  See January 2016 Appellate Brief.  The December 2015 VA psychiatry specialist provides reasoning for this conclusion in the examination report.  The December 2015 VA psychiatrist reasoned that the Veteran had multiple additional nonservice-connected chronic medical conditions, alcohol abuse, and interpersonal problems which, as the record indicated, significantly contributed to the psychiatric disorder symptoms; therefore, the Board finds that the December 2015 psychiatry specialist supported the opinion with adequate rationale.  See December 2015 VA mental health opinion report.

The Veteran has not made the RO or the Board aware of any other evidence relevant to the appeal that needs to be obtained.  Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed, and no further development is required.

Service Connection Legal Authority

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of:  (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 
506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

In this case, a psychiatric disorder with no symptoms or diagnoses of psychosis is not a "chronic disease" listed under 38 C.F.R. § 3.309(a) (2017); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may be granted for disability that is proximately due to or the result of a service-connected disability.  Service connection may also be granted for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See 38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The Board has thoroughly reviewed all the evidence in the claims file.  Although there is an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).

Service Connection for a Psychiatric Disorder

The Veteran contends generally that the service-connected disabilities have caused or worsened his psychiatric disorder.  Specifically, the Veteran has asserted that depressive disorder has been caused by or worsened by the service-connected disabilities of chronic gastritis, erectile dysfunction, and diabetes.  See September 2012 Veteran Statement; January 2016 Appellate Brief.  

The Veteran currently has a psychiatric disorder diagnosed as depressive disorder.  See August 2007 VA Mental Health Examination Report.  

The Board finds that the Veteran did not have a psychiatric in-service injury, disease, or event.  The service treatment records do not reflect complaints or symptoms of, or a diagnosis or treatment for, any psychiatric disorder.  Specifically, the August 1966 service separation physical examination does not reflect any complaints of or observed symptoms related a psychiatric disorder.  The service treatment records appear to be complete, and complaints of psychiatric disorder symptoms would have been recorded had the Veteran sought treatment during service.  The Veteran sought medical treatment during service for ankle pain, knee problems, abdominal cramping, a skin disorder on his scalp, and common cold symptoms; therefore, the Veteran would have sought treatment for psychiatric disorder symptoms or problems had they occurred.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (stating that VA may use silence in the service treatment records as evidence contradictory to a veteran's assertions if the service treatment records appear to be complete and the injury, disease, or symptoms involved would ordinarily have been recorded had they occurred) (Lance, J., concurring); Cf. AZ v. Shinseki, 731 F.3d 1303, 1315-18 (Fed. Cir. 2013) (recognizing and applying the rule that the absence of a notation in a record may be considered if it is first shown both that the record is complete and also that the fact would have been recorded had it occurred, although holding that a veteran's failure to report an in-service sexual assault to military authorities may not be considered as relevant evidence tending to prove that a sexual assault did not occur because military sexual trauma is not a fact that is normally reported); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (the absence of a notation in a record may be considered if it is first shown both that the record is complete and also that the fact would have been recorded had it occurred); see also Fed. R. Evid. 803(7) (indicating that the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded).

Next, post-service evidence does not reflect symptoms related to a psychiatric disorder for many years after service separation.  Specifically, an October 2003 VA mental health treatment record reflects that the Veteran became unemployed after a post-service work-related accident in 2001, developed depression, and had been taking medication for this disorder.  The first indication of depression in 2001 is approximately 35 years after separation from active duty and after the post-service accident.  Moreover, the Veteran himself has not asserted that he has experienced the psychiatric disorder since service.

After a review of the evidence, both lay and medical, the Board also finds that the weight of the evidence is against finding that the psychiatric disorder is related to active duty or was caused by or worsened by the service-connected disabilities of diabetes, erectile dysfunction, and chronic gastritis.  The Veteran has not asserted, and the evidence does not show, a direct relationship between active duty and the current psychiatric disorder, including lay evidence of symptoms.  There are no treatment records that establish the psychiatric disorder being related to active duty, nor has any physician asserted that such a relationship exists.

As to secondary service connection for the psychiatric disorder due to service-connected disabilities, the Board finds that the weight of the evidence is against finding that the psychiatric disorder being caused by or worsened by the service-connected disabilities.  The Veteran was afforded multiple VA mental health examinations to help determine whether the psychiatric disorder was caused by later-diagnosed diabetes mellitus or other service-connected disabilities of erectile dysfunction and chronic gastritis.  Specifically, at the August 2007 VA mental health examination, the VA examiner diagnosed depression as well as alcohol abuse.  The August 2007 mental health examiner opined that the psychiatric disorder was less likely than not related to service or to a service-connected disability, as there were no psychiatric symptoms in service or for many years thereafter.  The August 2007 VA mental health examiner reasoned that, while the Veteran began to receive psychiatric treatment in 2001, he was not diagnosed with diabetes mellitus until 2002, and, therefore, diabetes could not have been a causative factor in the preexisting psychiatric disorder.  

At the December 2011 VA mental health examination, the VA mental health examiner also opined that the psychiatric disorder was less likely than not related to service.  The December 2011 VA mental health examiner reasoned 
(1) that the Veteran began to receive psychiatric treatment in 2001, but was not diagnosed with diabetes mellitus until 2002, and (2) there were no psychiatric symptoms in service or for many years thereafter, and, therefore, diabetes could not have been a causative factor in the preexisting psychiatric disorder.

As to whether the psychiatric disorder was subsequently worsened by the later-diagnosed diabetes mellitus or other service-connected disabilities of erectile dysfunction and gastritis, the Board obtained opinions from VA psychiatry specialists who reviewed the Veteran's records and provided opinions in March 2014 and December 2015.  In the March 2014 mental health opinion, the VA psychiatry specialist concluded that the depression was not worsened by the service-connected diabetes mellitus and erectile dysfunction.  In providing this opinion, the March 2014 VA psychiatry specialist reasoned (1) that the initial psychiatric diagnosis followed a (post-service) work-related injury, (2) when the Veteran received additional mental health treatment in 2003, it was related to family problems rather than to any service-connected disability, and (3) according to the Veteran's statements, family problems were exacerbated by his lack of employment and alcohol abuse. 

Following the March 2014 mental health opinion, the Veteran made statements regarding his service-connected disabilities and their impact on his mental health.  April 2014 VA mental health treatment records reflect that the Veteran was observed to have depression "due to medical conditions to the point of becoming obsessed."  In another statement in April 2014, the Veteran reported that he had "been feeling depressed because of the pain." 

Subsequently, the Veteran's records were sent to another VA psychiatry specialist, who was able to review the evidence of record, including the most recent statements.  After a review of the claims file, the psychiatry specialist submitted a report in December 2015 that effectively agreed with the March 2014 mental health opinion report, and opined that the psychiatric disorder was less likely than not worsened by the service-connected disabilities of diabetes, chronic gastritis, and erectile dysfunction.  The December 2015 VA psychiatry specialist assessed that the Veteran's symptoms of "sadness" and "low self-esteem" were symptoms of depression, not a cause.  The December 2015 VA psychiatry specialist reasoned 
(1) that, despite the Veteran's statements discussed above, there was "no objective clinical evidence to support the notion that the patient's symptoms of depression have worsened," and (2) that if the service-connected disabilities were cured today, the psychiatric disorder would not significantly improve due to the factors of interpersonal problems, alcohol abuse, and other chronic medical problems; therefore the psychiatric disorder was not worsened by the service-connected disabilities.  

When taken together, the VA examiners and VA psychiatry specialists have considered a full and accurate medical history, addressed the Veteran's lay statements and contentions, reviewed the claims file, and answered all pertinent questions; therefore, the Board finds these opinions to be adequate and highly probative.

The Veteran also submitted a September 2015 private mental health evaluation report from a mental health counselor, who purported to opine that the service-connected disabilities as likely as not "contribute significantly" to the psychiatric disorder.  The September 2015 private mental health counselor noted that "with the exception of a brief reaction to the emotional distress of losing his job in 2001, [the Veteran] never experienced symptoms of a depressed mood until he was diagnosed with diabetes in 2002."  The September 2015 mental health evaluation report reflects that the Veteran's psychiatric symptoms have remained constant since diagnosis of diabetes in 2002.  The September 2015 mental health counselor also cites four medical sources that discuss (1) the frequency of depressive disorder in patients with diabetes, (2) the relationship/interaction of depressive disorder and diabetes, (3) the risk factor diabetes is to developing depression, and (4) a study on erectile dysfunction treatment effecting men with depression.  See September 2015 Private mental health evaluation report.  The private mental health counselor suggested that the Veteran's symptoms were exacerbated by the inability to take medicine due to his gastritis, and that this "may contribute" to the worsening of the psychiatric disorder.  The September 2015 private mental health counselor admitted that the Veteran's alcohol problems may also be a major factor contributing to the psychiatric symptoms.  

The Board finds the September 2015 private mental health counselor's opinion regarding whether the psychiatric disorder was caused by the service-connected disabilities of diabetes, chronic gastritis, and erectile dysfunction to be based on an inaccurate and incomplete factual history.  The September 2015 private mental health counselor characterizes the Veteran's initial diagnosis in 2001 as a "brief reaction," that was effectively treated and transient in nature; however, this is inaccurate as the record reflects that the Veteran was already on anti-depressants at the time of his initial diabetes diagnosis.  See April 2003 VA treatment record; August 2007 VA mental health examination report.  

Additionally, the Board finds that the September 2015 private mental health counselor's purported opinion regarding whether the psychiatric disorder was caused by the service-connected disabilities of diabetes, chronic gastritis, and erectile dysfunction to be too speculative to have probative value.  The counselor relies on four medical sources as rationale for the claimed causal relationship between the Veteran's psychiatric disorder and the service-connected disabilities; however, the private mental health counselor never applies the rationale in the medical sources to the present case.  

The medical sources do not tend to show secondary causation as they are not factually applied to the Veteran's case, or only state a possibility not a probability of relationship, or show a non-causative relationship (only correlative).  The first source shows a co-morbidity (that both conditions are present) between diabetes and depression (depression is seen nearly twice of frequently in patients with diabetes), but the medical source reflects that between depression and diabetes "the pathophysiology is unclear."  

The second medical source reflects that, generally, the symptoms and complication of diabetes and depression are related.  Specifically, effectively managing depression or diabetes can have a positive (causal) effect on the other.  Additionally, "the rigors of managing diabetes can be stressful and lead to symptoms of depression."  

The third medical source reflects that diabetes may lead to depression from biochemical changes or from the stresses and strain associated with living with diabetes.  The fourth medical source reflects that, when men with erectile dysfunction with mild-to-moderate depressive illness are treated, "[i]mprovement of erectile dysfunction is associated with marked improvement in depressive symptoms and quality of life."  

These medical sources reflect possible general interactions between erectile dysfunction, diabetes, and depressive disorder; however the September 2015 mental health counselor does not apply this information to the facts of the present case.  VA treatment records reflect no change in the Veteran's depressive disorder symptoms after treatment for erectile dysfunction or treatment for diabetes in this case.  The September 2015 private mental health counselor's reliance on general medical sources without relating this information to the facts of the present case only generally shows that it is not clear how or if depression and diabetes may be related other than they occur with some frequency in the same people.  The September 2015 private mental health counselor's statement does not specifically address whether the service-connected diabetes, chronic gastritis, or erectile dysfunction has caused the depressive disorder in this case.  

The Board finds the September 2015 private mental health counselor's purported opinion regarding whether the psychiatric disorder was worsened by the service-connected disabilities of diabetes, chronic gastritis, and erectile dysfunction also to be too speculative to be of probative value.  The private mental health counselor states that the service-connected disabilities of diabetes and erectile dysfunction "contribute significantly" to the worsening of the psychiatric disorder; however, the private mental health counselor also agrees with the VA examiners that alcohol abuse (which is nonservice-connected) may be a major contributing factor as well.  The September 2015 private mental health counselor states that the Veteran's psychiatric symptoms have remained constant since diagnosis of diabetes in 2002; therefore, supporting the opinion that the symptoms have not been worsened by the service-connected disabilities (diabetes was diagnosed in 2002, chronic gastritis was diagnosed in 2009, and erectile dysfunction diagnosed in 2005).

The language of the September 2015 mental health counselor's opinion that chronic gastritis "may have exacerbated symptoms of depression" is too speculative to be of probative value.  The September 2015 private mental health counselor only addresses the possibility of a relationship ("may have exacerbated" and "contributes significantly") and not a probability of a relationship between the Veteran's psychiatric symptoms and the service-connected disabilities.

For these reasons, the Board finds the September 2015 private mental health counselor's purported opinion that the Veteran's psychiatric disorder was caused by or worsened by the service-connected diabetes, chronic gastritis, and erectile dysfunction, to be based on an inaccurate medical history and speculative; therefore, the Board gives the private mental health counselors opinion no probative weight.  See Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992) (holding evidence favorable to the veteran's claim that does little more than suggest a possibility that his illnesses might have been caused by service radiation exposure is insufficient to establish service connection); Bostain v. West, 11 Vet. App. 124, 128 (1998) (the Court held that a physician's opinion that an unspecified preexisting service-related condition "may have" contributed to the veteran's death was too speculative to be new and material evidence); Morris v. West, 13 Vet. App. 94, 97 (1999) (diagnosis that appellant was "possibly" suffering from a disability was deemed speculative); Bloom v. West, 12 Vet. App. 185, 186-187 (treating physician's opinion that service "could have" precipitated a disability found too speculative); Obert v. Brown, 5 Vet. App. 30, 33 (1993) (physician's statement that the veteran "may" have had pertinent symptoms also implied "may or may not," and was deemed speculative).  

As for any assertion made by the Veteran that his symptoms were exacerbated by the discontinuance of medication, this argument is baseless because the level of severity is considered without consideration to the ameliorative effects of medication.  See Jones v. Shinseki, 26 Vet. App. 56 (2012).  

Based on the evidence of record, the weight of the evidence demonstrates no relationship between the psychiatric disorder and active service, and no relationship or worsening of the psychiatric disorder due to the service-connected disabilities of diabetes, erectile dysfunction, and chronic gastritis.  For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim of service connection for a psychiatric disorder, including as due to service-connected disabilities, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Disability Rating Legal Authority

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  
38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21. 

Where there is a question as to which of two disability ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (2017).  Pyramiding, the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14 (2017).  It is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

When a claimant is awarded service connection and assigned an initial disability rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found.  Such separate disability ratings are known as staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (noting that staged ratings are assigned at the time an initial disability rating is assigned).  Here, the Board will evaluate the issue for a higher rating of the original award.  In such cases, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  The Board has considered whether a staged rating is warranted with respect to the issue of entitlement to a higher initial rating for the chronic gastritis and finds that the severity of the chronic gastritis has not changed during the course of the appeal so as to warrant staged rating, as explained below.  

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  Conjectural analogies will be avoided, as will the use of analogous ratings for conditions of doubtful diagnosis, or for those not fully supported by clinical and laboratory findings.  Nor will ratings assigned to organic diseases and injuries be assigned by analogy to conditions of functional origin.  38 C.F.R. § 4.20.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 
39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  See Barr, 21 Vet. App. 303.

With regard to coexisting abdominal conditions, VA regulation recognizes that there are diseases of the digestive system, particularly within the abdomen, which, while differing in the site of pathology, produce a common disability picture characterized in the main by varying degrees of abdominal distress or pain, anemia and disturbances in nutrition.  38 C.F.R. § 4.113 (2017).  Consequently, certain coexisting diseases in this area do not lend themselves to distinct and separate disability evaluations without violating the fundamental principle relating to pyramiding as outlined in § 4.14.  Id.  Rather, a single evaluation will be assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.114.  The Board also notes that, with regard to the schedule of ratings for the digestive system, section 4.114 expressly prohibits, in pertinent part, the combination of ratings under Diagnostic Codes 7301 to 7329, inclusive.

Weight loss is a consideration in rating digestive system disorders.  VA regulations provide that, for purposes of rating conditions in 38 C.F.R. § 4.114, the term "substantial weight loss" means a loss of greater than 20 percent of the individual's baseline weight, sustained for three months or longer; and the term "minor weight loss" means a weight loss of 10 to 20 percent of the individual's baseline weight, sustained for three months or longer.  The term "inability to gain weight" means that there has been substantial weight loss with inability to regain it despite appropriate therapy.  "Baseline weight" means the average weight for the two-year-period preceding onset of the disease.  38 C.F.R. § 4.112 (2017).

Initial Disability Rating for Chronic Gastritis

The Veteran's service-connected chronic gastritis has been initially rated as 
20 percent disabling from September 17, 2012 under 38 C.F.R. § 4.114, Diagnostic Code 7305.  Under Diagnostic Code 7305, a mild duodenal ulcer with recurring symptoms once or twice a year warrants a 10 percent rating.  A moderate duodenal ulcer with recurring episodes of severe symptoms two or three times a year averaging ten days in duration or with continuous moderate manifestations warrants a 20 percent rating.  Moderately severe duodenal ulcer, manifested by symptoms less than "severe" but with impairment of health manifested by anemia and weight loss; or recurrent incapacitating episodes averaging ten days or more in duration at least four or more times a year warrants a 40 percent rating.  Severe duodenal ulcer, with pain only partially relieved by standard ulcer therapy, periodic vomiting, recurrent hematemesis or melena, with manifestations of anemia and weight loss productive of definite impairment of health warrants a 60 percent disability rating.  38 C.F.R. § 4.114.  

The assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case" and the Board can choose the Diagnostic Code to apply so long as it is supported by reasons and bases as well as the evidence.  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  Any change in Diagnostic Code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  It is permissible to switch Diagnostic Codes to reflect more accurately a claimant's current symptoms.  See also Read v. Shinseki, 651 F.3d 1296, 1302 (Fed. Cir. 2011) (holding that service connection for a disability is not severed when the Diagnostic Code associated with it is changed to determine more accurately the benefit to which a veteran may be entitled).

The Veteran contends that the service-connected chronic gastritis is worse than the initial rating contemplates and asserts that a higher initial disability rating than 
20 percent is warranted.  Specifically, the Veteran has asserted a higher initial rating of 30 percent is warranted under DC 7307 for chronic gastritis with multiple small eroded or ulcerated areas and symptoms.  See June 2015 VA Form 9.

The Board finds that the service-connected chronic gastritis is most appropriately rated under Diagnostic Code 7307 based on symptoms, impairments, and clinical findings.  38 C.F.R. §§ 4.20, 4.114.  Diagnostic Code 7307 provides a 10 percent rating for symptomatic chronic hypertrophic gastritis with small nodular lesions.  A 30 percent rating is assigned when the gastritis is symptomatic with multiple small eroded or ulcerated areas.  A 60 percent rating is assigned when the gastritis is chronic with severe hemorrhages or large ulcerated or eroded areas.  38 C.F.R. 
§ 4.114.  

After review of all the evidence and resolving reasonable doubt in favor of the Veteran, the Board finds that the evidence warrants a higher initial rating of 
30 percent, but no higher, for the service-connected chronic gastritis for the period from September 17, 2012.  For the entire initial rating period of this appeal from September 17, 2012, the Veteran's service-connected chronic gastritis has been manifested by multiple ulcers and pain only partially relieved by standard therapy.  

July 2012 VA treatment records reflect the Veteran had an endoscopy.  The July 2012 endoscopy report reflected no masses, varices, rings, strictures, or areas of obstruction of the esophagus, stomach ulcers, masses, or erosions.  Further, the July 2012 endoscopy report reflected multiple clean base ulcers on duodenal and multiple areas of erythema (redness).  The July 2012 endoscopy report reflected diagnoses of ulcers on the duodenum, duodenitis, non-erosive gastritis, esophagitis, and hiatal hernia.  In October 2014, the Veteran was afforded a VA examination for chronic gastritis.  He reported pain for the past five years and being on medication since 2003.  The Veteran also reported a history of gastritis and duodenal ulcer diagnosed after an endoscopy, and having periodic pain only partially relieved by standard ulcer therapy.  The Veteran denied a history of scars, incapacitation due to stomach or duodenal disease, or any other symptom related to this condition.  Upon physical examination testing in October 2014, the VA examiner did not note any signs of significant weight loss, malnutrition, or signs of anemia.  The VA examiner diagnosed gastritis with duodenal ulcers.  For these reasons, and after resolving reasonable doubt in favor of the Veteran, the evidence is sufficient to warrant a 
30 percent rating for the service-connected chronic gastritis under Diagnostic Code 7307.  

The Board also finds that the weight of the evidence does not demonstrate a rating in excess of 30 percent for any period under Diagnostic Code 7307 38 C.F.R. 
§ 4.114.  The evidence in the July 2012 endoscopy report reflects the Veteran has multiple clean base ulcers on duodenal and multiple areas of erythema (redness).  
The various VA treatment records, including the October 2014 VA examination report, do not reflect that the chronic gastritis manifested with severe hemorrhages or large ulcerated or eroded areas, and the Veteran has not alleged otherwise; therefore, a higher 60 percent rating is not warranted under DC 7307.

The evidence of record also does not demonstrate that gastritis results in symptomatology sufficient to warrant a rating in excess of 30 percent disabling for any period under Diagnostic Code 7305.  For a higher (40) percent rating under Diagnostic Code 7305, the evidence must show moderately severe or less than severe duodenal ulcer with impairment of health manifested by anemia and weight loss; or recurrent incapacitating episodes averaging 10 days or more in duration at least four or more times a year.  In this case, there are no objective findings that meet the criteria.  The Board acknowledges the Veteran's complaints of chronic stomach pain, but the evidence does not show that his service-connected chronic gastritis has manifested with symptoms or impairments that are moderately severe.  Multiple VA treatment records reflect that reported stomach pain was infrequent, and there is no evidence that that it occurred monthly or was moderately severe.  See e.g., July 2016, February 2016, September 2015, April 2015, October 2014, May 2014 VA treatment record (review of systems: marked "negative" or left blank for abdominal pain).  Additionally, the Veteran's chronic gastritis has not resulted in any recurrent incapacitating episodes as the medical evidence of record is void of this finding.  See October 2014 VA examination report.  As such, a higher rating 
(40 percent) is not warranted under Diagnostic Code 7305.  

The Board has also considered a higher initial rating under Diagnostic Code 7306.  Diagnostic Code 7306 provides that for ulcers (gastrojejunal) a 40 percent rating for moderately severe intercurrent episodes of abdominal pain at least once a month partially or completely relieved by ulcer therapy, and mild and transient episodes of vomiting or melena.  In this case, the evidence does not show, and the Veteran does not assert, any vomiting or melena due to the service-connected chronic gastritis.  As discussed above, multiple VA treatment records reflect that the reported stomach pain was infrequent and there is no evidence that that it occurred monthly or was moderately severe.  For these reasons, a higher initial (40 percent) rating is not warranted under DC 7306. 

Extraschedular Referral Analysis

The Board has considered whether the Veteran or the record has raised the issue of entitlement to an extraschedular rating for any of the issues on appeal.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009); Thun v. Peake, 22 Vet. App. 111 (2008).  After review of the lay and medical evidence of record, the Board finds that the issue of entitlement to an extraschedular rating has not been made by the Veteran or raised by the record for any initial rating appeal.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is potentially an element of all rating issues.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, as distinguished from the facts in Rice, the evidence of record does not indicate that the Veteran is unemployable due to the service-connected chronic gastritis; rather, the Veteran is unemployed due to a nonservice-connected arm disability.  See January 2008 Rating Decision (a TDIU was denied and the Veteran did not disagree; this decision became final January 2009).  Previous determinations which are final and binding, including decisions of degree of disability, will be accepted as correct in the absence of clear and unmistakable error (CUE).  38 C.F.R. § 3.105 (2017).  The Board finds that the Veteran has not alleged CUE in this case regarding the January 2008 rating decision denying entitlement to a TDIU; indeed, he has not made any allegation of impropriety, misapplication of law or regulations, or factual inaccuracy as to the January 2008 rating decision.  Following a prior final denial of TDIU, VA will look to both the evidence suggestive of unemployability, as well as the Veteran's statements, for intent to refile a TDIU claim.  The Veteran has not 

asserted, and the record does not reflect, any evidence or claim (formal or informal) of unemployability following the prior denial of TDIU; therefore, entitlement to a TDIU is not an element of this rating issue.


ORDER

Service connection for a psychiatric disorder, including as due to service-connected disabilities (diabetes, erectile dysfunction, and chronic gastritis), is denied.

For the entire initial rating period from September 17, 2012, a higher initial rating of 30 percent, but no higher, for the service-connected chronic gastritis is granted.






____________________________________________
J. Parker 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


